SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com September 14, 2009 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: The firm of Seale and Beers, CPAs was previously principal accountant for Savoy Energy Corporation (the "Company") and has reviewed the quarterly financial statements through June 30, 2009.Effective September 10, 2009, we were dismissed by the Company as principal accountants.We have read the Company's statements included its Form 8-K dated September 10, 2009, and we agree with such statements contained therein. Sincerely, /s/ Seale and Beers, CPAs Seale and Beers, CPAs September 14, 2009 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 6, LAS VEGAS, NEVADA 89146 (702) 253-7492 Fax: (702)253-7501
